Title: To Thomas Jefferson from P.B. Tindall, 13 April 1824
From: Tindall, P.B.
To: Jefferson, Thomas


Dr Sir
Warren Albemarle
April 13th 1824—
Permit me with this letter to present you with a pamphlet entitled the American Free thinker, which I am in hopes you will do me the honor to accept, and peruse. The object of this publication is to point out some of the objections that seem to exist to the most popular and prevalent religious creeds in the United States. Also to illustrate more fully the views of a larger work, which I intend publishing at some future period.The distinguished part you have always acted in promoting science, and whatever tends to the improvement of the human mind, are sufficient reasons to induce a belief that you will not discourage the undertaking, even if you should doubt my abilities to perform. I should therefore be happy to hear from you, and to know your opinion, as soon as you can make it convenient to write—That you may still continue to defuse the blessings of light, and knowledge upon our happy country, and enjoy every felicity in this life, and in the next to come is the sincere wish ofYour most Ob. H ServantP. B. Tindall